MEMORANDUM*
Because the district court ordered restitution separately from probation and, on remand, considered specific factors as required under the Victim and Witness Protection Act (VWPA), we conclude that the district court ordered restitution under the VWPA. Under the VWPA, Campbell’s obligation to pay restitution did not cease at *585the end of her probationary period. 18 U.S.C. § 3579(f) (1986).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.